[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 98-1165

                      UNITED STATES,

                        Appellee,

                            v.

                  LUIS LUHRING-BADILLO,

                  Plaintiff, Appellant.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

             FOR THE DISTRICT OF PUERTO RICO

     [Hon. Daniel R. Domnguez, U.S. District Judge]

                          Before

                 Torruella, Chief Judge,
           Selya and Boudin, Circuit Judges.

 Luis Rafael Rivera on brief for appellant.
 Guillermo Gil, United States Attorney, Camille Velez-Rive,
Assistant United States Attorney, and Jose A. Quiles-Espinosa,
Senior Litigation Counsel, on brief for appellee.

July 27, 1998

                                           Per Curiam.  Upon careful review of the briefs and
record, we are convinced that the district court understood its
authority to depart and that it found no grounds to do so in
this case.  In particular, upon a thorough reading of the
sentencing proceedings as a whole, it appears that the district
court raised sua sponte the possibility of a departure for 
what it termed "extraordinary acceptance of responsibility,"
and, after discussion with counsel, decided that no departure
was warranted under either U.S.S.G.  5K2.0 or U.S.S.G. 
5K2.16.  See United States v. Bennett, 60 F.3d 902, 905 (1st
Cir. 1995).  Further, we read the district court's concluding
comments only as again rejecting the mental condition departure
requested by defendant and as determining generally that
defendant's case did not present any extraordinary
circumstances warranting departure.  Such a discretionary
determination is not subject to appellate review.  See United
States v. Grandmaison, 77 F.3d 555, 560 (1st Cir. 1996).
          Affirmed.  See 1st Cir. Loc. R. 27.1.